                                          Case 3:18-cr-00606-MMC Document 47 Filed 04/19/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                    Case No. 18-cr-00606-MMC-1
                                                      Plaintiff,
                                  8
                                                                                      ORDER SETTING BRIEFING
                                                v.                                    SCHEDULE ON DEFENDANT'S
                                  9
                                                                                      MOTION FOR COMPASSIONATE
                                  10     CHRISTOPHER BULJAN,                          RELEASE SENTENCE
                                                                                      MODIFICATION
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         Before the Court is defendant Christopher Buljan's "Motion for Compassionate

                                  14   Release Sentence Modification Under 18 U.S.C. § 3582," filed April 16, 2021.

                                  15         The government is hereby directed to file, no later than April 26, 2021, a response

                                  16   to the Motion. Defendant shall file any reply no later than May 3, 2021.

                                  17         Unless the parties are otherwise advised, the Court will take the matter under

                                  18   submission on May 3, 2021, or the date defendant files his reply, whichever is earlier.

                                  19         IT IS SO ORDERED.

                                  20

                                  21   Dated: April 19, 2021
                                                                                              MAXINE M. CHESNEY
                                  22                                                          United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
